PER CURIAM.
This cause has been orally argued before the court and briefs and record on appeal have been read and given full consideration. It is our view that the legal effect and probative force of the evidence in the case sub judice is sufficient to sustain the conviction under the principles enunciated by the court in Blatch v. State, 216 So.2d 261 (Fla.App.1968), cert. dismissed 225 So.2d 532 (Fla.1969); Hixon v. State, 165 So.2d 436 (Fla.App.1964); and Byrd v. State, 178 So.2d 886 (Fla.App.1965).
Appellant’s reliance on Mitchell v. State, 104 So.2d 84 (Fla.App.1958), is unavailing in our view. To the extent that the ruling in Mitchell may be applicable here, it seems to us that the rule of that case was inferentially receded from by the same court in Byrd v. State, supra. Accordingly, the judgment appealed from herein is
Affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.